Citation Nr: 0726562	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-13 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus, with early diabetic retinopathy, 
subjective peripheral neuropathy, and erectile dysfunction.

2.  Entitlement to special monthly compensation (SMC) based 
on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 to December 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two RO rating decisions.  

In June 2004, the RO granted service connection and assigned 
an initial 20 percent rating. for diabetes mellitus, 
effective October 2002.  In August 2004, the veteran filed a 
notice of disagreement (NOD) with the assigned rating, and 
indicated that he was unemployable.  In a March 2, 2005 
rating decision, a Decision Review Officer (DRO) continued 
the 20 percent rating for diabetes, denied the TDIU claim, 
and denied SMC based on loss of use of a creative organ.  In 
a SOC of the same date, the RO denied a higher initial rating 
for diabetes, characterized to include with early diabetic 
retinopathy, subjective peripheral neuropathy, and erectile 
dysfunction (found on VA examination but deemed 
noncompensable),  and continued the denial of the claim for a 
TDIU.  The RO also issued a May SOC continuing the denial of 
SMC based on loss of use of a creative organ.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in August 2005.

As the diabetes-related claim involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

In a July 2005 statement in support of claim (VA Form 21-
4138), the veteran requested withdrawal of the appeal as to 
"issue 2" listed in the March 2005 SOC.  As the referenced 
issue was the claim for a TDIU, that matter is no longer 
before the Board.  See 38 C.F.R. § 20.204 (2006).

The Board's decision on the claim for a higher initial rating 
for diabetes mellitus is set forth below.  The claim for SMC 
based on loss of a creative organ is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C. 
VA will notify the veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Since the October 31, 2002 effective date of the grant of 
service connection, the veteran's diabetes mellitus, with 
early diabetic retinopathy, subjective peripheral neuropathy, 
and erectile dysfunction, has been controlled with oral 
hypoglycemic agents, and, at times, insulin, but has not 
required regulation of diet or restrictions on his 
activities, or caused any episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for diabetes mellitus, with early diabetic 
retinopathy, subjective peripheral neuropathy, and erectile 
dysfunction, have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 &  Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, VCAA notice should include 
information pertaining to the assignment of disability 
ratings (to include the criteria for all higher ratings), as 
well as information pertaining to the assignment of effective 
dates.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, after the grant of service connection for 
diabetes mellitus, a March 2005 letter provided notice to the 
veteran regarding what information and evidence was then 
needed to substantiate the claim for higher rating, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence relevant to the claim.  While the 
issuance of  fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or supplemental 
SOC  (SSOC), is sufficient to cure a timing defect (see 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006)), here, 
the SOC reflecting readjudication of the higher rating claim 
was issued at the time of, and not subsequent to, the notice 
specific to the claim for higher rating.  However, that fact 
also is not shown to prejudice the veteran.  In his August 
2004 NOD, the veteran evinced an understanding that a higher 
rating is based on the severity of his diabetes.  Thus, any 
error in this regard was harmless because it "did not affect 
the essential fairness of the adjudication," as the record 
reflects that "any defect was cured by actual knowledge on 
the part of the claimant."  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir 2007).  The Board also points out 
that a March 2005 SOC set forth the criteria for higher 
ratings for diabetes (which is sufficient under 
Dingess/Hartman). 

Also as regards the Dingess/Hartman notice requirements, the 
Board notes that the RO has not provided the veteran with 
general information pertaining to the assignment of 
disability ratings or effective dates, or the type of 
evidence that impacts these determinations.  However,  on 
these facts, such omission is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  As the Board's decision herein denies the claim for 
a higher initial rating for diabetes, no disability rating or 
effective date is being, or is to be, assigned; thus, there 
is no possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private and 
VA outpatient treatment (VAOPT) records, and reports of 
multiple VA examinations.  Also of record are various 
statements submitted by the veteran as well as his 
representative, on his behalf.

In summary, in connection with the claim herein decided, the 
duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO, the veteran 
has been notified and made aware or evinced and understanding 
of the evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim for a higher initial rating for 
diabetes mellitus.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the veteran or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the claim for a higher initial rating for 
diabetes, at this juncture.  See Mayfield, 20 Vet. App. at 
543.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity. See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. Part 4 (2006).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  See 38 
C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), are both required.  See 
Fenderson, 12 Vet. App. at 126.

In this case, the RO assigned the initial 20 percent rating 
for the veteran's diabetes mellitus pursuant to 38 C.F.R. § 
4.119, Diagnostic Code (DC) 7913.

Under DC 7913, diabetes mellitus requiring insulin or an oral 
hypoglycemic agent and a restricted diet warrants a 20 
percent rating.  A 40 percent rating is assigned for diabetes 
mellitus that requires insulin, a restricted diet, and 
regulation of activities.  A 60 percent rating is warranted 
for diabetes mellitus that requires insulin, a restricted 
diet, and regulation of activities, with episodes of 
ketoacidosis or hypoglycemic reactions requiring 1 or 2 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating 
requires more than 1 daily injection of insulin, a restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities), with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 3 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight or strength, 
or complications that would be compensable if separately 
evaluated.  See 38 C.F.R. § 4.119, DC 7913 (2006).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
an initial rating in excess of 20 percent for service- 
connected diabetes mellitus have not been met at any time 
since the October 31, 2002 effective date of the grant of 
service connection for that disability.

November 1995 to January 2004 medical records of the 
Hitchcock Clinic reflect that the veteran's diabetes requires 
the oral hypoglycemic agents Glyburide, Glucophage, and 
Glipizide.  September 1998 and December 2001 treatment notes 
reflects that the veteran was reluctant to try insulin 
because of its effect on his employment.  

A May 2004 VA general medical examination report reflects 
that the veteran had recently begun taking insulin, had had 
no ketoacidosis or hypoglycemic reactions requiring 
hospitalization, and had no restriction of activities.  A 
January 2005 VA diabetes examination report reflects that the 
veteran was taking insulin, that he had not been told to 
follow a restricted or special diet or to regulate or 
restrict his activities.  Moreover, while the January 2005 VA 
examination report indicated that the veteran had episodes of 
hypoglycemic reactions or ketoacidosis, it also indicated 
that none of these episodes required hospitalization.  

Thus, the evidence reflects that, since the October 31, 2002 
effective date of the grant of service connection, the 
veteran's diabetes mellitus has been controlled with oral 
hypoglycemic agents, and, at times, insulin, but has not 
required regulation of diet, restrictions on his activities, 
or had any episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalization.

The Board notes that the May 2004 VA examination report 
includes a diagnosis of diabetes with early diabetic 
retinopathy and peripheral neuropathy and also indicated that 
he suffered from erectile dysfunction.  A February 2005 VA 
peripheral neuropathy examiner indicated that there was no 
objective evidence to show this condition, but that given the 
veteran's paresthesias, a subjective symptom, and his history 
of diabetes, his symptoms were consistent with the early 
stages of peripheral neuropathy.  Diagnoses on February 2005 
VA eye examination included very mild nonproliferative 
diabetic retinopathy (NPDR) of the right eye and mild NPDR in 
the left eye.  There were also diagnoses of 
blepharitis/meibomian gland dysfunction, myopia, astigmatism, 
and presbyopia.  As to the erectile dysfunction, the January 
2005 VA diabetes examination indicated that vaginal 
penetration was possible "less than half of the time."  
These manifestations of the veteran's diabetes have not 
caused regulation of diet, restrictions on activity, or 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalization, or been so severe as to otherwise warrant 
assignment of an initial rating higher than 20 percent.

The aforementioned discussion makes clear that, since the 
effective date of the grant of service connection for the 
disability, the symptoms of the veteran's diabetes mellitus 
with early diabetic retinopathy, subjective peripheral 
neuropathy, and erectile dysfunction have more nearly 
approximated the criteria for a 20 percent schedular rating 
under Diagnostic Code 7913.  Under these circumstances, the 
Board must conclude that the criteria for the next higher, 40 
percent, rating for diabetes mellitus have not been met.  It 
follows that the criteria for any higher rating under 
Diagnostic Code 7913 likewise have not been met.

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
the veteran's service-connected diabetes mellitus with early 
diabetic retinopathy, subjective peripheral neuropathy, and 
erectile dysfunction has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b) (cited to and discussed in the March 2005 SOC).  
In this regard, the Board notes that, while the veteran 
indicated in his August 2004 NOD that his diabetes had caused 
him to give up his job as a truck driver, the veteran also 
noted his difficulties with his back, and the Social Security 
Administration disability determination reflects that the 
veteran was found disabled due to his non-service-connected 
affective/mood disorders and degenerative arthritis with 
stenosis at L5-S1.  The veteran's diabetes mellitus has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  
There also is no objective evidence that the disability has 
warranted frequent periods of hospitalization, or that it has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
initial 20 percent rating assigned for diabetes mellitus 
represents the maximum rating assignable since the effective 
date of the claim for service connection.  As such, there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claim for a higher initial rating must be denied. In 
reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus, with early diabetic retinopathy, subjective 
peripheral neuropathy, and erectile dysfunction, is denied.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations (See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006)), the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for SMC based on loss of use of a 
creative organ has not been accomplished.

As noted above, the VCAA requires VA to notify the veteran of 
the evidence that is needed to substantiate his claim, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing. 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Neither the February 2004 letter explaining the 
duties to notify and assist the veteran with regard to his 
claim for service connection for diabetes and his request for 
a nonservice-connected pension, nor any other document, 
notified the veteran of the evidence that is needed to 
substantiate his claim for SMC based on loss of use of a 
creative organ.

Hence, a remand of this matter for full compliance with the 
VCAA's notice requirements is warranted.  The RO's notice 
letter to the veteran should explain that he has a full one- 
year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also 38 U.S.C.A. § 5103(b) (3)) (West Supp. 
2006) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO's letter should also invite 
the veteran to submit all pertinent evidence in his 
possession, and ensure that its notice to him meets the 
requirements of Dingess/Hartman (cited to above) to the 
extent that such  is applicable to a claim for SMC based on 
loss of use of a creative organ.

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2006).

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for SMC based on 
loss of use of a creative organ.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
 
1.  The RO should furnish the veteran and 
his representative a letter providing 
notification of the duties to notify and 
assist imposed by the VCAA, specifically 
as regards the claim for SMC based on 
loss of use of a creative organ.  The 
letter should include a summary of the 
evidence currently of record that is 
pertinent to the claim for SMC based on 
loss of use of a creative organ, and 
specific notice as to the type of 
evidence necessary to substantiate the 
claim.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its notice to the 
appellant meets the requirements of the 
decision in Dingess/Hartman (cited to 
above), as appropriate.

The RO's letter must also clearly explain 
to the veteran that he has a full one-
year period for response (although VA may 
decide the claim within the one-year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for SMC 
based on loss of use of a creative organ 
in light of all pertinent evidence and 
legal authority.

5. If the benefit sought on appeal 
remains denied, the RO must furnish the 
appellant and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E.  MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


